Title: To James Madison from William Plumer, 23 September 1812
From: Plumer, William
To: Madison, James


Sir,
New Hampshire—Executive Department Epping September 23, 1812.
Having in common with every good citizen of the United States an anxiety, that the present necessary & just war against Great Britain & her savage allies, should be prosecuted not only with vigor but with success, I know your candor will excuse the freedom I indulge, in suggesting the propriety of allowing higher wages to the soldiers. In New England, the demand for laborers is so great, & the price of labour so high, that the terms offered by Congress are considered inadequate. The laborer, whose toil is not severe, whose diet & lodging is good, & who is not exposed to danger, receives much more than the soldier. The bounty in land that the soldiers are to receive at the termination of their service, is by them generally greatly underated. Present pay, has to that class of men, stronger inducements than a larger, but distant reward. In these parts, I impute the want of success in the recruiting business, much more to the lowness of wages, than to an indisposition to support the war. In a new country, like the United States, where land is cheap & labour of course high, & the objects inviting industry numerous, it cannot be expected we should obtain soldiers for the same wages as they do in the old cultivated countries of Europe. If the wages of new recruits should hereafter be raised, I am sensible that of those already enlisted should, from the same period, be also encreased, otherwise they would complain. And I cannot think the raising of the wages would eventually enhance the cost of the war; but would bring such a force into the field as would bring it to a more speedy termination.
I most cordially congratulate you on the success of the Republican election in Vermont. It has given a great shock to that fatal measure, which too many of the leaders of Eastern federalism have adopted, the dismemberment of the Union. If we succeed in New Hampshire in our November elections, & I trust we shall, it will, at least for the present, put that dangerous question at rest.

The war appears to grow more popular; & I think much of the clamour against it will subside with the December elections.
Have you any overtures from Great Britain that will warrant the hope of accomodation on just principles?
Should you have a leisure moment any communication you will please to make will be duely appretiated. I have the honor to be with sentiments of much personal respect & esteem Sir your most obedient humble servant
William Plumer
